     Case 2:90-cv-00520-KJM-DB Document 6757 Filed 07/14/20 Page 1 of 8

 1   XAVIER BECERRA                                          ROMAN M. SILBERFELD, State Bar No. 62783
     Attorney General of California                          GLENN A. DANAS, State Bar No. 270317
 2   MONICA N. ANDERSON                                      ROBINS KAPLAN LLP
     Senior Assistant Attorney General                         2049 Century Park East, Suite 3400
 3   ADRIANO HRVATIN                                           Los Angeles, CA 90067-3208
     Supervising Deputy Attorney General                       Telephone: (310) 552-0130
 4   ELISE OWENS THORN, State Bar No. 145931                   Fax: (310) 229-5800
     TYLER V. HEATH, State Bar No. 271478                      E-mail: RSilberfeld@RobinsKaplan.com
 5   KYLE A. LEWIS, State Bar No. 201041                     Special Counsel for Defendants
     LUCAS L. HENNES, State Bar No. 278361
 6   Deputy Attorneys General
      1300 I Street, Suite 125
 7    P.O. Box 944255
      Sacramento, CA 94244-2550
 8    Telephone: (916) 210-7318
      Fax: (916) 324-5205
 9    E-mail: Elise.Thorn@doj.ca.gov
     Attorneys for Defendants
10

11                              IN THE UNITED STATES DISTRICT COURT

12                           FOR THE EASTERN DISTRICT OF CALIFORNIA

13                                         SACRAMENTO DIVISION

14

15
     RALPH COLEMAN, et al.,                                  Case No. 2:90-cv-00520 KJM-DB (PC)
16
                                               Plaintiffs,   DEFENDANTS’ COMPLIANCE
17                                                           REPORTS FOR TRANSFERS OF CLASS
                     v.                                      MEMBERS OUT OF DESERT
18                                                           INSTITUTIONS

19   GAVIN NEWSOM, et al.,

20                                          Defendants.

21

22         The attached California Department of Corrections and Rehabilitation (CDCR) reports

23   capture information concerning the transfer of class members out of desert institutions under the

24   Stipulation and Order Approving Plan to Report on Class Members Transferred Out of Desert

25   Institutions filed on May 19, 2020. (ECF No. 6678.)

26         The report attached at Exhibit A shows that twenty-two inmates were placed in CDCR’s

27   Mental Health Services Delivery System in June 2020 while housed in a desert institution and

28   were not transferred from the desert institution within the fourteen-day transfer timeline; three
     [3419376.1]                                       1
     Defs.’ Compliance Rprts. for Transfers of Class Members Out of Desert Institutions (2:90-cv-00520 KJM-DB (PC))
     Case 2:90-cv-00520-KJM-DB Document 6757 Filed 07/14/20 Page 2 of 8

 1   class members placed in the Mental Health Services Delivery System in April and May 2020

 2   were transferred from desert institutions in June 2020; and fifty-three patients in the Mental

 3   Health Delivery System remained in desert institutions in June 2020 beyond the fourteen-day

 4   transfer timeline. All delayed transfers were due to inmate movement restrictions related to

 5   COVID-19.

 6             The report attached as Exhibit B shows that one Coleman class member at the Correctional

 7   Clinical Case Management level of care transferred to a desert institution in April 2020 for a

 8   court proceeding.

 9                                              CERTIFICATION
10             Defendants’ counsel certifies that she reviewed the following order relevant to this filing:

11   ECF No. 6296 and ECF No. 6678.

12     Dated: July 15, 2020                                     Respectfully submitted,
13                                                              XAVIER BECERRA
                                                                Attorney General of California
14                                                              ADRIANO HRVATIN
                                                                Supervising Deputy Attorney General
15
                                                                /S/ ELISE OWENS THORN
16                                                              Elise Owens Thorn
                                                                Deputy Attorney General
17                                                              Attorneys for Defendants
18

19

20

21

22

23

24

25

26

27

28
     [3419376.1]                                           2
     Defs.’ Compliance Rprts. for Transfers of Class Members Out of Desert Institutions (2:90-cv-00520 KJM-DB (PC))
               Case 2:90-cv-00520-KJM-DB Document 6757 Filed 07/14/20
STATE OF CALIFORNIA — DEPARTMENT OF CORRECTIONS AND REHABILITATION      Page
                                                                 EDMUND G. BROWN3JR.,
                                                                                  ofGOVERNOR
                                                                                      8
DIVISION OF HEALTH CARE SERVICES
STATEWIDE MENTAL HEALTH PROGRAM
P.O. Box 588500
Elk Grove, CA 95758




        July 14, 2020

        Adriano Hrvatin, Esq.
        Elise Owens Thorn, Esq.
        California Department of Justice
        455 Golden Gate Avenue, Suite 11000
        San Francisco, CA 94102-5500

        RE:      DEFENDANT CDCR’S COMPLIANCE REPORTS FOR THE TRANSFER OF
                 COLEMAN CLASS MEMBERS OUT OF DESERT INSTITUTIONS

        Dear Mr. Hrvatin and Ms. Thorn:

        The California Department of Corrections and Rehabilitation (CDCR) submits its monthly
        information on compliance with the Desert Institutions Expedited Transfer for Mental Health
        Services Delivery System policy approved by the Court on September 27, 2019. (ECF No.
        6296.) Attached as Exhibit A is CDCR’s MH Change report that provides tracking information
        for inmates referred to the Mental Health Services Delivery System while housed in one of the
        six desert institutions during the month of June 2020, with the inmates’ identifying information
        redacted. As Exhibit A reflects, twenty-two inmates were referred for mental health treatment
        while housed in a desert institution during the Month of June 2020. Those inmates were not
        transferred to institutions with mental health programs due to the policy in place to restrict
        inmate movement during the COVID-19 pandemic. The report also shows that three class
        members who were placed in the Mental Health Services Delivery System in April and May of
        2020 were transferred from desert institutions in June 2020 and that fifty-three patients in the
        Mental Health Delivery System remained in desert institutions in June 2020 beyond the fourteen-
        day transfer timeline. All delayed transfers were due to inmate movement restrictions related to
        COVID-19.
               Attached as Exhibit B is the monthly MH Upon Arrival report that provides tracking
        information for Coleman class members placed in one of the six desert institutions in June 2020,
        with the inmate’s identifying information redacted.

        Sincerely,

        /s/ Charles Callahan

        CHARLES CALLAHAN
        Acting Deputy Director
        California Department of Corrections and Rehabilitation
        Division of Adult Institutions
Case 2:90-cv-00520-KJM-DB Document 6757 Filed 07/14/20 Page 4 of 8




            EXHIBIT A
MHSDS Inmates at Desert Institutions Historical MH Change
Run Date: 07/05/2020 09:46 PM
Run By: rodney.price
Institutions Selected: CAC, CAL, CCC, CEN, CVSP, ISP

Date Range: 06/01/2020 - 06/30/2020
Selection Criteria This report generates a list of MHSDS inmates who were housed for any length of time at a desert institution and were
MH Change.
R2
                                                                                                                                                                                                                                                                                             Calendar Days
                                                                                                                                           Endorsement                        Arrival Date to Desert                                       Departure Date From   Arrival Date to Endorsed    Since MHSDS
    Institution        CDC Number          Last Name                      MH LOC                   Medical Hold     Endorsement Date                      Endorsement Level                            MHSDS Begin Date    MHLOC History                                                                                  Comment
                                                                                                                                            Institution                             Institution                                                Institution          MHSDS Institution       Begin Date and
                                                                                                                                                                                                                                                                                            Transfer Arrival

                                                                                                                                                                                                                                                                                                               40 days -No movement due to
CAC                                                       CCCMS 05/21/2020 - 06/30/2020           N               05/27/2020 00:00 CCI                    I                   05/19/2020 05:41 05/21/2020                 MH Change
                                                                                                                                                                                                                                                                                                               Covid-19
                                                                                                                                                                                                                                                                                                               36 days -No movement due to
CAL                                                       CCCMS 05/25/2020 - 06/30/2020           N               06/18/2020 08:56 SVSP                   IV                  09/19/2013 02:17 05/25/2020                 MH Change
                                                                                                                                                                                                                                                                                                               Covid-19
                                                                                                                                                                                                                                                                                                               69 days -No movement due to
CAL                                                       CCCMS 04/22/2020 - 06/30/2020           N               05/06/2020 00:00 CCI                    IV                  12/20/2016 14:08 04/22/2020                 MH Change
                                                                                                                                                                                                                                                                                                               Covid-19
                                                                                                                                                                                                                                                                                                               18 days -No movement due to
CAL                                                       CCCMS 06/12/2020 - 06/30/2020           N               06/18/2020 08:25 SVSP                   IV                  05/30/2019 07:41 06/12/2020                 MH Change
                                                                                                                                                                                                                                                                                                               Covid-19
CAL                                                       CCCMS 06/29/2020 - 06/30/2020           N               06/18/2020 00:00 HDSP                   IV                  12/04/2019 16:04 06/18/2020                 MH Change
CAL                                                       CCCMS 06/18/2020 - 06/30/2020           N               06/26/2020 00:00 KVSP                   IV                  05/20/2020 14:21 06/18/2020                 MH Change
                                                                                                                                                                                                                                                                                                               42 days -No movement due to
CAL                                                       CCCMS 05/28/2020 - 06/30/2020           N               06/05/2020 00:00 KVSP                   IV                  03/19/2020 15:19 05/19/2020                 MH Change
                                                                                                                                                                                                                                                                                                               Covid-19
                                                                                                                                                                                                                                                                                                               77 days -No movement due to
CAL                                                       CCCMS 04/23/2020 - 06/30/2020           N               04/24/2020 00:00 SVSP                   IV                  09/06/2017 14:05 04/14/2020                 MH Change
                                                                                                                                                                                                                                                                                                               Covid-19
                                                                                                                                                                                                                                                                                                               20 days -No movement due to
CAL                                                       EOP 06/10/2020 - 06/30/2020             N               06/12/2020 00:00 RJD                    IV                  05/28/2020 14:58 06/10/2020                 MH Change
                                                                                                                                                                                                                                                                                                               Covid-19
                                                                                                                                                                                                                                                                                                               49 days -No movement due to
CAL                                                       CCCMS 05/12/2020 - 06/30/2020           N               06/01/2020 00:00 HDSP                   IV                  01/20/2019 00:16 05/12/2020                 MH Change
                                                                                                                                                                                                                                                                                                               Covid-19
                                                                                                                                                                                                                                                                                                               42 days -No movement due to
CAL                                                       CCCMS 05/19/2020 - 06/30/2020           N               05/22/2020 08:36 NKSP                   III                 03/12/2020 10:00 05/19/2020                 MH Change
                                                                                                                                                                                                                                                                                                               Covid-19
                                                                                                                                                                                                                                                                                                               54 days -No movement due to
CAL                                                       CCCMS 05/07/2020 - 06/30/2020           N               05/14/2020 00:00 SATF                   III                 11/27/2019 14:03 05/07/2020                 MH Change
                                                                                                                                                                                                                                                                                                               Covid-19
                                                                                                                                                                                                                                                                                                               19 days -No movement due to
CAL                                                       CCCMS 06/11/2020 - 06/30/2020           N               06/18/2020 00:00 DVI                    III                 04/02/2012 20:03 06/11/2020                 MH Change
                                                                                                                                                                                                                                                                                                               Covid-19
CAL                                                       CCCMS 06/29/2020 - 06/30/2020           N                                                                           05/20/2020 14:21 06/29/2020                 MH Change
                                                                                                                                                                                                                                                                                                               26 days -No movement due to
CAL                                                       CCCMS 06/04/2020 - 06/30/2020           N               06/15/2020 00:00 HDSP                   IV                  05/20/2020 14:21 06/04/2020                 MH Change
                                                                                                                                                                                                                                                                                                               Covid-19
                                                                                                                                                                                                                                                                                                               27 days -No movement due to
CAL                                                       CCCMS 06/05/2020 - 06/30/2020           N               06/15/2020 00:00 CCI                    IV                  09/07/2018 23:35 06/03/2020                 MH Change
                                                                                                                                                                                                                                                                                                               Covid-19
                                                                                                                                                                                                                                                                                                               75 days -No movement due to
CCC                                                       CCCMS 04/16/2020 - 06/30/2020           N               04/27/2020 00:00 CMC                    II                  09/23/2019 18:52 04/16/2020                 MH Change
                                                                                                                                                                                                                                                                                                               Covid-19
                                                                                                                                                                                                                                                                                                               33 days -No movement due to
CCC                                                       CCCMS 06/01/2020 - 06/30/2020           N               06/09/2020 00:00 MCSP                   III                 04/16/2020 23:08 05/28/2020                 MH Change
                                                                                                                                                                                                                                                                                                               Covid-19
                                                                                                                                                                                                                                                                                                               46 days -No movement due to
CEN                                                       CCCMS 05/15/2020 - 06/30/2020           N               05/20/2020 00:00 SAC                    IV                  01/28/2020 15:33 05/15/2020                 MH Change
                                                                                                                                                                                                                                                                                                               Covid-19
CEN                                                       CCCMS 06/17/2020 - 06/30/2020           N               06/22/2020 00:00 COR                    IV                  02/26/2016 10:47 06/17/2020                 MH Change
                                                                                                                                                                                                                                                                                                               62 days -No movement due to
CEN                                                       CCCMS 04/29/2020 - 06/30/2020           N               05/05/2020 00:00 CCI                    IV                  09/28/2017 17:52 04/29/2020                 MH Change
                                                                                                                                                                                                                                                                                                               Covid-19
                                                                                                                                                                                                                                                                                                               48 days -No movement due to
CEN                                                       CCCMS 05/13/2020 - 06/30/2020           N                                                                           05/04/2020 23:09 05/13/2020                 MH Change
                                                                                                                                                                                                                                                                                                               Covid-19
                                                                                                                                                                                                                                                                                                               48 days -No movement due to
CEN                                                       CCCMS 05/13/2020 - 06/30/2020           N               05/20/2020 00:00 COR                    IV                  02/11/2020 17:29 05/13/2020                 MH Change
                                                                                                                                                                                                                                                                                                               Covid-19
                                                                                                                                                                                                                                                                                                               18 days -No movement due to
CEN                                                       CCCMS 06/12/2020 - 06/30/2020           N               06/22/2020 00:00 CTF                    II                  09/26/2017 16:27 06/12/2020                 MH Change
                                                                                                                                                                                                                                                                                                               Covid-19
                                                                                                                                                                                                                                                                                                               18 days -No movement due to
CEN                                                       CCCMS 06/12/2020 - 06/30/2020           N               06/17/2020 00:00 CTF                    II                  05/21/2020 17:31 06/12/2020                 MH Change
                                                                                                                                                                                                                                                                                                               Covid-19
CEN                                                       CCCMS 06/17/2020 - 06/30/2020           N               06/24/2020 00:00 MCSP                   III                 12/12/2019 16:32 06/17/2020                 MH Change
CEN                                                       CCCMS 06/18/2020 - 06/30/2020           N               06/22/2020 00:00 DVI                    III                 11/27/2019 17:31 06/18/2020                 MH Change
                                                                                                                                                                                                                                                                                                               76 days -No movement due to
CEN                                                       CCCMS 04/15/2020 - 06/30/2020           N               04/17/2020 00:00 RJD                    III                 03/17/2020 17:36 04/15/2020                 MH Change
                                                                                                                                                                                                                                                                                                               Covid-19
                                                                                                                                                                                                                                                                                                               69 days -No movement due to
CEN                                                       CCCMS 04/22/2020 - 06/30/2020           N               04/29/2020 00:00 CRC                    II                  03/16/2020 16:35 04/22/2020                 MH Change
                                                                                                                                                                                                                                                                                                               Covid-19
CEN                                                       CCCMS 06/24/2020 - 06/30/2020           N               06/30/2020 00:00 DVI                    III                 06/04/2020 16:40 06/24/2020                 MH Change
                                                                                                                                                                                                                                                                                                                                             Case 2:90-cv-00520-KJM-DB Document 6757 Filed 07/14/20 Page 5 of 8




                                                                                                                                                                                                                                                                                                               34 days -No movement due to
CEN                                                       CCCMS 05/27/2020 - 06/30/2020           N               06/04/2020 00:00 KVSP                   IV                  03/16/2020 01:07 05/27/2020                 MH Change
                                                                                                                                                                                                                                                                                                               Covid-19
CEN                                                       CCCMS 06/17/2020 - 06/30/2020           N               06/22/2020 00:00 MCSP                   III                 06/02/2020 11:10 06/17/2020                 MH Change
                                                                                                                                                                                                                                                                                                               33 days -No movement due to
CEN                                                       CCCMS 05/28/2020 - 06/30/2020           N               06/12/2020 00:00 HDSP                   IV                  05/28/2020 23:10 05/28/2020                 MH Change
                                                                                                                                                                                                                                                                                                               Covid-19
                                                                                                                                                                             Paroled 6/23/2020             27
CEN    G61136   HANEY   CCCMS 05/27/2020 - 06/23/2020   N   06/03/2020 00:00 MCSP   III   01/03/2020 14:32 05/27/2020   MH Change   06/23/2020 08:11                         days -No movement due to Covid-
                                                                                                                                                                             19
                                                                                                                                                                             38 days -No movement due to
CEN                     CCCMS 05/23/2020 - 06/30/2020   N   06/22/2020 00:00 HDSP   IV    08/04/2011 00:00 05/23/2020   MH Change
                                                                                                                                                                             Covid-19
CEN                     CCCMS 06/30/2020 - 06/30/2020   N   06/24/2020 00:00 SATF   IV    07/16/2019 17:34 06/29/2020   MH Change
CVSP                    EOP 05/15/2020 - 06/12/2020     N   05/26/2020 00:00 VSP    II    04/22/2020 18:25 04/21/2020   MH Change   06/12/2020 07:49 06/12/2020 17:25   53
                                                                                                                                                                             18 days -No movement due to
CVSP                    CCCMS 06/12/2020 - 06/30/2020   N   06/19/2020 00:00 SATF   II    10/01/2018 10:44 06/12/2020   MH Change
                                                                                                                                                                             Covid-19
                                                                                                                                                                             70 days -No movement due to
ISP                     CCCMS 04/21/2020 - 06/30/2020   N   04/29/2020 00:00 CMC    II    04/05/2020 11:04 04/21/2020   MH Change
                                                                                                                                                                             Covid-19
                                                                                                                                                                             22 days -No movement due to
ISP                     CCCMS 06/08/2020 - 06/30/2020   N   06/09/2020 00:00 VSP    II    04/27/2020 02:08 06/08/2020   MH Change
                                                                                                                                                                             Covid-19
                                                                                                                                                                             69 days -No movement due to
ISP                     CCCMS 04/22/2020 - 06/30/2020   N   04/29/2020 00:00 SATF   II    04/09/2020 09:42 04/22/2020   MH Change
                                                                                                                                                                             Covid-19
                                                                                                                                                                             76 days -No movement due to
ISP                     CCCMS 04/15/2020 - 06/30/2020   N   04/22/2020 00:00 CTF    II    04/11/2020 10:46 04/15/2020   MH Change
                                                                                                                                                                             Covid-19
                                                                                                                                                                             21 days -No movement due to
ISP                     CCCMS 06/11/2020 - 06/30/2020   N   06/18/2020 00:00 RJD    III   06/05/2020 20:50 06/09/2020   MH Change
                                                                                                                                                                             Covid-19
                                                                                                                                                                             25 days -No movement due to
ISP                     CCCMS 06/05/2020 - 06/30/2020   N   06/17/2020 00:00 CCI    IV    04/23/2019 12:13 06/05/2020   MH Change
                                                                                                                                                                             Covid-19
                                                                                                                                                                             37 days -No movement due to
ISP                     CCCMS 05/27/2020 - 06/30/2020   N   06/03/2020 00:00 SOL    II    04/11/2020 10:05 05/24/2020   MH Change
                                                                                                                                                                             Covid-19
ISP                     CCCMS 06/17/2020 - 06/30/2020   N   07/03/2020 00:00 RJD    III   05/07/2019 14:42 06/17/2020   MH Change
                                                                                                                                                                             32 days -No movement due to
ISP                     CCCMS 05/29/2020 - 06/30/2020   N   06/03/2020 00:00 PVSP   III   03/18/2020 14:29 05/29/2020   MH Change
                                                                                                                                                                             Covid-19
                                                                                                                                                                             73 days -No movement due to
ISP                     CCCMS 04/21/2020 - 06/30/2020   N   05/01/2020 00:00 SATF   III   10/24/2019 16:22 04/18/2020   MH Change
                                                                                                                                                                             Covid-19
                                                                                                                                                                             69 days -No movement due to
ISP                     CCCMS 04/22/2020 - 06/30/2020   N   04/29/2020 00:00 VSP    II    04/09/2020 09:28 04/22/2020   MH Change
                                                                                                                                                                             Covid-19
ISP                     CCCMS 04/29/2020 - 06/11/2020   N   05/06/2020 00:00 SATF   III   07/30/2019 15:05 04/27/2020   MH Change   06/11/2020 07:48 06/11/2020 15:42   45
                                                                                                                                                                             20 days -No movement due to
ISP                     CCCMS 06/10/2020 - 06/30/2020   N   06/22/2020 00:00 RJD    III   01/16/2020 16:32 06/10/2020   MH Change
                                                                                                                                                                             Covid-19
                                                                                                                                                                             44 days -No movement due to
ISP                     EOP 05/21/2020 - 06/30/2020     N   06/03/2020 00:00 RJD    IV    05/01/2020 06:15 05/17/2020   MH Change
                                                                                                                                                                             Covid-19
                                                                                                                                                                             47 days -No movement due to
ISP                     CCCMS 05/14/2020 - 06/30/2020   N   05/19/2020 00:00 SQ     II    04/24/2020 09:56 05/14/2020   MH Change
                                                                                                                                                                             Covid-19
                                                                                                                                                                             48 days -No movement due to
ISP                     CCCMS 05/13/2020 - 06/30/2020   N   05/19/2020 00:00 SQ     II    04/24/2020 10:54 05/13/2020   MH Change
                                                                                                                                                                             Covid-19
                                                                                                                                                                             47 days -No movement due to
ISP                     CCCMS 05/14/2020 - 06/30/2020   N   05/19/2020 00:00 SATF   II    04/24/2020 10:54 05/14/2020   MH Change
                                                                                                                                                                             Covid-19
                                                                                                                                                                             47 days -No movement due to
ISP                     CCCMS 05/14/2020 - 06/30/2020   N   05/19/2020 00:00 CTF    II    04/25/2020 10:14 05/14/2020   MH Change
                                                                                                                                                                             Covid-19
                                                                                                                                                                                                                Case 2:90-cv-00520-KJM-DB Document 6757 Filed 07/14/20 Page 6 of 8
Case 2:90-cv-00520-KJM-DB Document 6757 Filed 07/14/20 Page 7 of 8




            EXHIBIT B
MHSDS Inmates at Desert Institutions Historical MH Upon Arrival
Run Date: 07/05/2020 09:49 PM
Run By: rodney.price
Institutions Selected: CAC, CAL, CCC, CEN, CVSP, ISP
Date Range: 06/01/2020 - 06/30/2020
Selection Criteria This report generates a list of MHSDS inmates who were housed for any length of time at a desert institution and were
MH Upon Arrival.
R2
                                                                                                                         Endorsement                           Arrival Date to Desert                                                    Departure Date From   Arrival Date to Endorsed Transfer Timeline
     Institution       CDC Number          Last Name       MHSDS Begin Date Medical Hold        Endorsement Date                           Endorsement Level                                            MH LOC           MHLOC History                                                                                     Comment
                                                                                                                          Institution                                Institution                                                             Institution          MHSDS Institution         (Hours)

                                                                                                                                                                                                                        MH Upon
CVSP                                                      11/17/2018          N              04/13/2020 09:18         COR                  NA                  04/28/2020 15:38         CCCMS 11/27/2018 - 06/30/2020                                                                                       Out to Court
                                                                                                                                                                                                                        Arrival
                                                                                                                                                                                                                                                                                                                                     Case 2:90-cv-00520-KJM-DB Document 6757 Filed 07/14/20 Page 8 of 8
